Citation Nr: 1601442	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1960.  He died September [redacted], 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appellant appeared and testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge (VLJ) in July 2010.  A copy of the transcript of this hearing has been associated with the claims file.

In August 2010 and May 2014, the Board remanded this matter for additional development. The matter is again before the Board.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal. The Veterans Benefits Management System (VBMS) contains a completed VA Form 21-4142, General Release for Medical Provider Information to the Department of Veterans Affairs; statements from the appellant dated in December 2014 and January 2015; a supplemental statement of the case dated in December 2014; and a brief from the Veteran's representative dated in December 2015.

The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) for accrued benefits purposes has been raised by the record in a March 2013 brief from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.

In the August 2010 and May 2014 remands, the Board directed the AOJ to obtain the Veteran's terminal treatment records. The Veteran's death certificate indicates that he died in the emergency room of Hendrick's Regional Health in Danville, Indiana. Per the August 2010 remand instructions, a letter from the RO dated in August 2010 requested that the appellant submit authorization forms to obtain the Veteran's terminal records from the hospital where the Veteran died. In an authorization submitted in September 2010, the appellant indicated that the Veteran died in an ambulance on his way to the Hendricks Regional Hospital in Danville, Indiana. It does not appear as if the RO ever attempted to obtain these records. 

Per the May 2014 remand instructions, a letter from the RO dated in October 2014 requested that the appellant submit authorization forms to obtain the Veteran's terminal records. In a submission dated in December 2014, the appellant again indicated that the Veteran died in an ambulance on his way to the Hendricks Regional Hospital in Danville, Indiana. She also submitted an authorization form dated in November 2014 listing the Hendricks Regional Hospital in Danville, Indiana. However, while the appellant provided the name and location for the hospital, there is no indication in the claims file that there has been any attempt to obtain the Veteran's terminal records from this facility. 

In this regard, it appears that the RO may not have received the completed authorization form prior to the issuance of the most recent supplemental statement of the case (SSOC) on December 4, 2014. Notably, in a VA Form 646, Statement of Accredited Representative in Appealed Case, dated in January 2015, a representative from the American Legion indicated that two items submitted by the appellant since the October 2014 letter requesting more information were not within the claims file. The representative indicated that these items included a letter from the appellant and a completed release of medical information (VA Form 21-4142), both of which had been filed with the American Legion's November 2014 submittal letter. The representative requested that the VA locate the information and include it within the claims file. Notably, the December 2014 SSOC did not list the above-mentioned information as evidence considered, and the Decision Review Officer specifically indicated that the RO had not received the requested information regarding the terminal private treatment records to date. Moreover, VBMS contains a "Medical Records Request Reject Notice" dated on December 6, 2014, from the Private Medical Records Retrieval Center. The notice indicated that it received the appellant's VA Form 21-4142; however, it did not meet the criteria for action under the Private Medical Records program guideline due to an "invalid signature." It noted further that the request must be worked via the traditional process. As this information was placed in the file after the most recent December 2014 SSOC, it does not appear as if the RO considered this information.

Accordingly, as the record still does not contain the Veteran's terminal treatment records, and it does not appear that any attempts have been made to obtain the Veteran's terminal treatment records from the Hendricks Regional Hospital in Danville, Indiana, the RO has yet to comply with the Board's August 2010 and May 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the Veteran's terminal treatment records from the Hendricks Regional Hospital in Danville, Indiana should be requested.

Finally, in the January 2015 VA Form 646, the appellant's representative noted that the December 2014 VA examiner found that because the Veteran's service-connected varicose veins were rarely discussed in the medical records, they did not cause significant symptoms or result in deep vein thrombosis. The representative argued that this opinion was inadequate because the examiner failed to consider the accepted evidence showing that the Veteran suffered significant varicose vein symptoms warranting a 40 percent disability rating, to include bilateral leg coldness, swelling, edema, aching, ulceration, and discoloration with darkening, erythematous plaques, scaling, pitting edema, and the need to use support stockings. The  representative included a WebMD report which noted many of these symptoms as symptoms of deep vein thrombosis. The appellant's representative requested that a VA examiner review the evidence again, with consideration of the varicose vein symptoms recorded in the claims file, and provide another opinion regarding whether it was at least as likely as not that the Veteran had deep vein thrombosis associated with his service-connected varicose veins, and, if so, whether his bilateral lower extremity varicose veins contributed substantially or materially to his primary cause of death. The appellant's representative also requested that the examiner opine as to whether the severity of the Veteran's varicose veins would have limited his activities and his ability to exercise, thus resulting in additional myocardial infarction risk factors which could have contributed to the hastening of the Veteran's death. 

In light of the foregoing, the Board finds that an addendum medical opinion should be obtained which addresses these contentions.

Accordingly, the case is REMANDED for the following action:

1.   Contact the appellant and ask that she submit or 
authorize VA to obtain (by way of VA Form 21-4142) 	the terminal private treatment records of the Veteran. 	Specifically, the records in question are the Veteran's terminal records from Hendricks Regional Hospital in Danville, Indiana from September 2007. If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation. See 38 C.F.R. § 3.159(c)(1). 

	All efforts to obtain these records, including follow-
	up requests, if appropriate, should be fully 
	documented. The appellant and her representative 
	should be notified of unsuccessful efforts in this 
	regard and afforded an opportunity to submit the 
	identified records.

2.   Then, the Veteran's claims file should be forwarded to the December 2014 VA medical examiner, or another appropriate examiner, for review. The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, VA records, private medical records, and terminal medical records.

	The examiner should opine as to whether the 
	Veteran's service-connected varicose veins caused or 
	contributed to the Veteran's fatal myocardial 
	infarction.

	In formulating the requested opinion, the examiner 
	should consider the varicose veins symptomatology 
	recorded in the claims file, to include bilateral leg 
	coldness, swelling, edema, aching, ulceration, and 
	discoloration with darkening, erythematous plaques, 
	scaling, pitting edema, and the need to use support 
	stockings. The examiner should indicate whether the 
	Veteran had deep vein thrombosis associated with his
    varicose veins.

The examiner should also comment as to whether the severity of the Veteran's varicose veins would have limited his activities and his ability to exercise, thus resulting in additional myocardial infarction risk factors which could have contributed to the hastening of the Veteran's death. 

A complete rationale should be provided for all opinions.

3.   After the above development has been completed,
   readjudicate the issue on appeal. If the benefit sought 
   remains denied, the appellant and her representative 
   should be provided with a supplemental statement of 
   the case and be afforded a reasonable opportunity to 
   respond. The case should then be returned to the 
   Board for further appellate review, if otherwise in 
   order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






